Title: From George Washington to William Irvine, 3 February 1781
From: Washington, George
To: Irvine, William


                        
                            Dear Sir
                            Head Quarters New Windsor Feby 3d 81
                        
                        I have received your letter of the 17th—The affair of your line has had a train of disagreeable
                            circumstances; but we can now only regret what we cannot remedy; and endeavour as soon and as far as possible to repair
                            the evil.
                        I have written to General S. Clair to undertake the superintendence of the recruiting service—I am persuaded
                            you will give him all the aid in your power. I am with great regard Sir Yr most Obedt ser. 
                        
                            Go: Washington
                        
                    